Michael Gambrill v. State of Maryland, No. 42, September Term, 2013

CRIMINAL PROCEDURE – RULE 4-215(e) – REQUEST TO DISCHARGE
COUNSEL

A court is obligated to engage in a Rule 4-215(e) inquiry to ascertain a defendant’s
reasons for desiring a discharge of counsel when a defendant makes a statement from
which the court could reasonably conclude that the defendant wanted to discharge his or
her attorney. The defendant’s attorney’s statement that the defendant wanted a
postponement to hire a private attorney, though perhaps ambiguous, was a statement from
which a court could have reasonably concluded that the defendant wanted to discharge
his attorney, so that the trial court erred in failing to ascertain the defendant’s reasons for
harboring that desire.
Circuit Court for Baltimore City
Case No. 811221016
Argued 1/13/14

                                    IN THE COURT OF APPEALS OF

                                               MARYLAND

                                                      No. 42

                                           September Term, 2013


                                         MICHAEL GAMBRILL

                                                       v.

                                         STATE OF MARYLAND


                                         Barbera, C.J.,
                                         Harrell,
                                         Battaglia,
                                         Greene,
                                         Adkins,
                                         McDonald,
                                         Watts,

                                                JJ.


                                          Opinion by Battaglia, J.
                                           Greene, J., concurs.




                                   Filed: February 27, 2014
         We confront here the question of whether a trial judge had a duty to engage in a

Rule 4-215(e) colloquy1 with Michael Gambrill, Petitioner, when his public defender, on

the day of trial, stated: “Your Honor, on behalf of Mr. Gambrill, I’d request a

postponement. He indicates that he would like to hire private counsel in this matter.”

We shall determine that the judge could have reasonably concluded from these statements

that Gambrill wanted to discharge his attorney and, thus, erred in failing to permit

Gambrill to explain the reasons for his request to discharge counsel, as required by Rule

4-215(e). We explain.




1
    Rule 4-215(e) provides:

                (e) Discharge of counsel – Waiver. If a defendant requests
                permission to discharge an attorney whose appearance has
                been entered, the court shall permit the defendant to explain
                the reasons for the request. If the court finds that there is a
                meritorious reason for the defendant’s request, the court shall
                permit the discharge of counsel; continue the action if
                necessary; and advise the defendant that if new counsel does
                not enter an appearance by the next scheduled trial date, the
                action will proceed to trial with the defendant unrepresented
                by counsel. If the court finds no meritorious reason for the
                defendant’s request, the court may not permit the discharge of
                counsel without first informing the defendant that the trial
                will proceed as scheduled with the defendant unrepresented
                by counsel if the defendant discharges counsel and does not
                have new counsel. If the court permits the defendant to
                discharge counsel, it shall comply with subsections (a) (1)-(4)
                of this Rule if the docket or file does not reflect prior
                compliance.

Rule 4-215 was amended in 2013, but section (e) was not affected. See Md. Rules
Orders, p. 20-21, Maryland Rules of Procedure, vol.1 (2014).
        Gambrill was charged with one count of misuse of telephone facilities, pursuant to

Section 3-804 of the Criminal Law Article, Maryland Code, 2 and one count of

harassment, pursuant to Section 3-803 of the Criminal Law Article, Maryland Code, 3 in

the District Court of Maryland sitting in Baltimore City. After Gambrill requested a jury

trial and his case had been transferred to the circuit court, two joint requests for

postponement were granted before the case eventually was called for trial. Prior to the
2
    Section 3-804 of the Criminal Law Article, Maryland Code (2002), provided:

              (a) Prohibited.— A person may not use telephone facilities or
              equipment to make:
              (1) an anonymous call that is reasonably expected to annoy,
              abuse, torment, harass, or embarrass another;
              (2) repeated calls with the intent to annoy, abuse, torment,
              harass, or embarrass another; or
              (3) a comment, request, suggestion, or proposal that is
              obscene, lewd, lascivious, filthy, or indecent.
              (b) Penalty.—A person who violates this section is guilty of a
              misdemeanor and on conviction is subject to imprisonment
              not exceeding 3 years or a fine not exceeding $500 or both.
3
  Section 3-803 of the Criminal Law Article, Maryland Code (2002, 2011 Supp.), in
pertinent part, provided in pertinent part:

              (a) Prohibited.—A person may not follow another in or about
              a public place or maliciously engage in a course of conduct
              that alarms or seriously annoys the other:
              (1) with the intent to harass, alarm, or annoy the other;
              (2) after receiving a reasonable warning or request to stop by
              or on behalf of the other; and
              (3) without a legal purpose.
              (b) Exception.—This section does not apply to a peaceable
              activity intended to express a political view or provide
              information to others.



                                             2
start of trial, a discussion took place among the trial judge, the Assistant State’s Attorney,

and the Assistant Public Defender representing Gambrill, during which the judge was

informed that Gambrill, if convicted, was facing a potential violation of probation for

which he was “looking at backing up fourteen years.”            Gambrill’s counsel, in the

following exchange, informed the court that Gambrill was contemplating hiring a

specifically named attorney, “if we can’t work his case out”, whereupon the judge

referred the parties to another judge in the circuit court to discuss the disposition of the

probation violation case to which the other judge was assigned:

              [PUBLIC DEFENDER]: And the other thing is I already told
              Mr. Gambrill if we can’t work his case out and he wants a
              postponement to hire Jerry Tarud (inaudible). So that would
              be his request (inaudible).[4]

              THE COURT: Well let’s take this a step at a time.

              [STATE’S ATTORNEY]: Yes, Your Honor.

              THE COURT: But I mean my suggestion is, because in a lot
              of these cases where you’ve got this huge sentence that
              they’re facing, some of the judges are not comfortable, and I
              don’t blame them, I wouldn’t be either, you know,
              transferring over a fourteen year sentence to a, it’s a time
              served, or something similar. So I think it’s better maybe if

4
   Gambrill filed a “Motion To Correct The Record” embodying a request to correct the
transcript, which was granted by this Court on October 1, 2013. The original transcript
read:

              [PUBLIC DEFENDER]: And the other thing is I already told
              Mr. Gambrill if we work his case out he wants a
              postponement to hire (inaudible). So that would be his
              request.



                                              3
              you can maybe get into see Judge Cox to see what he might
              be inclined to do.

              [STATE’S ATTORNEY]: Yes, Your Honor.

              THE COURT: All right, and that way we can just do this here
              and then we indicate on the record what Judge Cox said he’ll
              do in (inaudible).

              [STATE’S ATTORNEY]: Yes, Your Honor.

       When the parties returned to the courtroom, approximately two hours later, and the

case again was called, what happened, if anything, before the judge assigned the

probation violation was not referenced, but a pivotal colloquy ensued:

              [PUBLIC DEFENDER]: Roland Harris, Assistant Public
              Defender on behalf of Mr. Gambrill. Your Honor, on behalf
              of Mr. Gambrill, I’d request a postponement. He indicates
              that he would like to hire private counsel in this matter.

              THE COURT: All right. Postponement is denied. All right,
              we’re going to call for the jury at two o’clock. We’ll have a
              four and four. And we’ll start the case today and we’ll finish
              it tomorrow. Okay. Madam Clerk, we’re down until two.

       The trial ensued, and Gambrill was convicted of both counts after a jury trial and

was subsequently sentenced to three years’ incarceration, with all but six months

suspended, and two years’ probation. Gambrill appealed, and before the Court of Special

Appeals, argued, inter alia, that reversal was required because the court denied

Gambrill’s request to obtain private counsel without complying with the requirements of

Rule 4-215(e). The Court of Special Appeals, in an unreported opinion, concluded that

Rule 4-215(e) was not implicated, because Gambrill did not express a “clear intent” to

discharge or replace his attorney:


                                            4
                     Like Henry [v. State, 184 Md. App. 146, 964 A.2d 678
             (2009)] and unlike [State v. Davis, 415 Md. 22, 997 A.2d 780
             (2010)], appellant never expressed a clear intent to discharge
             his attorney nor expressed any dissatisfaction with his
             attorney during any stage of the proceedings. . . . As was the
             case in Henry, it was unclear as to whether the appellant
             sought a postponement to retain private counsel as co-counsel
             or replacement counsel. Davis, 415 Md. at 34 n.5 (citing
             Henry, 184 Md. App. 146).
                     Because there was no clear indication that appellant
             wished to discharge his attorney and no indication that
             appellant was dissatisfied with his attorney, a Maryland Rule
             4-215(e) inquiry was not triggered. Consequently, we hold
             that the trial court did not err when it denied appellant’s
             request for a postponement to hire private counsel without
             first conducting a Maryland Rule 4-215(e) inquiry.

      We granted certiorari, Gambrill v. State, 432 Md. 211, 68 A.3d 286 (2013), to

consider the following question:

             Did the trial court err in denying petitioner’s request for a
             postponement without complying with the requirements of
             Maryland Rule 4-215(e)?

We answer the question in the affirmative, because the statements, “on behalf of Mr.

Gambrill, I’d request a postponement. He indicates that he would like to hire private

counsel in this matter”, implicated Rule 4-215(e) and its attendant duty to permit

Gambrill to have explained his reasons for requesting to discharge his public defender.

      Rule 4-215(e) provides:

             (e) Discharge of counsel – Waiver. If a defendant requests
             permission to discharge an attorney whose appearance has
             been entered, the court shall permit the defendant to explain
             the reasons for the request. If the court finds that there is a
             meritorious reason for the defendant’s request, the court shall
             permit the discharge of counsel; continue the action if
             necessary; and advise the defendant that if new counsel does
             not enter an appearance by the next scheduled trial date, the

                                            5
                 action will proceed to trial with the defendant unrepresented
                 by counsel. If the court finds no meritorious reason for the
                 defendant’s request, the court may not permit the discharge of
                 counsel without first informing the defendant that the trial
                 will proceed as scheduled with the defendant unrepresented
                 by counsel if the defendant discharges counsel and does not
                 have new counsel. If the court permits the defendant to
                 discharge counsel, it shall comply with subsections (a) (1)-(4)
                 of this Rule if the docket or file does not reflect prior
                 compliance.

       Gambrill argues that the statements of his public defender, “on behalf of Mr.

Gambrill, I’d request a postponement. He indicates that he would like to hire private

counsel in this matter”, was a request to discharge counsel pursuant to Rule 4-215(e),

rather than merely a postponement query and that the trial judge erred by failing to allow

Gambrill an opportunity to explain the reasons for his request to discharge his attorney.

Gambrill asserts that at the very least, his attorney’s request was ambiguous so that the

trial judge had a duty to inquire further of Gambrill, pursuant to Rule 4-215(e).

       The State, on the other hand, asserts that Gambrill’s demand was really one for a

postponement, not implicating Rule 4-215(e). Gambrill, according to the State, “on the

very day that his trial was to begin, after it had been postponed twice before, was

requesting yet another postponement from the administrative court,” so that the judge did

not abuse his discretion in denying the postponement. The State asserts, “[i]n any event,

here, where defense counsel’s statements to the court comprise at best only eight lines of

transcript, there was no request to ‘change’ counsel. There was a last-minute request for

a postponement and that Gambrill ‘had indicated he would like to hire private counsel in

this matter.’”


                                               6
         Aside from the asserted lack of clarity in Gambrill’s assertions, the State also

contends that Rule 4-215(e) was not implicated, because there was no mention of whether

Gambrill had actually hired or made arrangements to hire private counsel. This, the State

asserts, citing State v. Taylor, 431 Md. 615, 66 A.3d 698 (2013), indicates that the

“statements were of future intent and not statements that Gambrill had already hired or

made arrangements to hire or retain private counsel, or even that he could afford or had

the means to hire or retain private counsel.”

         At the time of the Supreme Court’s decision in Gideon v. Wainwright, 372 U.S.
335, 83 S. Ct. 792, 9 L. Ed. 2d 799 (1963), Rule 719 5 already had codified the right to

counsel in Maryland in criminal cases; subsequently it was amended in 1972 with the

5
    Rule 719, in pertinent part, provided:

                b. Assignment of Counsel.
                1. Advice by Court.
                        In a trial for an offense, if the accused appears in court
                without counsel, the court shall advise him of his right to
                counsel.
                2. When required—Conditions.
                        Unless the accused elects to proceed without counsel
                or is financially able to obtain counsel—
                (a) The court shall assign counsel to represent him if the
                offense charged is one for which the maximum statutory
                punishment is death or confinement in a penitentiary for five
                years or more.
                (b) The court may assign counsel to represent the accused in
                any other case, and in determining whether or not to assign
                counsel, the court shall take into consideration the complexity
                of the case, the youth, inexperience and mental ability of the
                accused and any other relevant consideration.

Rule 719b (1961).



                                                7
addition of section c, which specified the questioning and determination that a judge must

undertake to ascertain a defendant’s understanding should he or she have indicated a

desire or inclination to waive counsel. 6 See Leonard v. State, 302 Md. 111, 121-22, 486
A.2d 163, 168 (1985) (noting that our recognition of the constitutional implications of the

right to counsel and right to self-representation “was evidenced in Maryland Rule 719,

the precursor to Rule 723 c”). In 1977, Rule 719 was amended and re-numbered as Rule

723, 7 which in 1984, was re-designated as Rule 4-215. See Pinkney v. State, 427 Md. 77,


6
    Rule 719c provided:

               Waiver Inquiry.
               If, at any stage of the proceeding, an accused indicates a
               desire or inclination to waive representation, the court shall
               not permit such a waiver unless it determines, after
               appropriate questioning in open court, that the accused fully
               comprehends: (i) the nature of the charges and any lesser-
               included offenses, the range of allowable punishments, and
               that counsel may be of assistance to him in determining
               whether there may be defenses to the charges or
               circumstances in mitigation thereof; (ii) that the right to
               counsel includes the right to the prompt assignment of an
               attorney, without charge to the accused, if he is financially
               unable to obtain private counsel; (iii) that even if the accused
               intends to plead guilty, counsel may be of substantial value in
               developing and presenting material which could affect the
               sentence; and (iv) that among the accused’s rights at trial are
               the right to call witnesses in his behalf, the right to confront
               and cross-examine witnesses, the right to obtain witnesses by
               compulsory process, and the right to require proof of the
               charges beyond a reasonable doubt.
               (Added May 8, 1972, effective June 1, 1972.)

Rule 719c (1973).
7
    Rule 723c provided:
                                                                             (continued . . .)
                                              8
86 n.3, 46 A.3d 413, 418 n.3 (2012). Added also was section (d), in 1986 re-designated

as section (e), Fowlkes v. State, 311 Md. 586, 590 n.1, 536 A.2d 1149, 1151 n.1 (1988),

which required a colloquy with a defendant who “requests permission to discharge an

attorney whose appearance has been entered.” Rule 4-215(e).

      The importance of Rule 4-215(e) and its colloquy in the constitutional paradigm of

effective assistance of counsel was emphasized by this Court in Williams v. State, 321
Md. 266, 270-71, 582 A.2d 803, 805 (1990) (“Williams I”):

                   In Snead v. State, 286 Md. 122, 123, 406 A.2d 98
             (1979), we recognized that a defendant in a criminal
_____________________________

             c. Waiver Inquiry.
             When a defendant indicates a desire or inclination to waive
             counsel, the court may not accept the waiver until it
             determines, after appropriate questioning on the record in
             open court, that the defendant possesses the intelligence and
             capacity to appreciate the consequences of his decision, and
             fully comprehends:
             1. The nature of the charges against him, any lesser included
             offenses, and the range of allowable penalties, including
             mandatory and minimum penalties, if any;
             2. That counsel can render important assistance to him in
             determining whether there may be defenses to the charges or
             circumstances in mitigation thereof, and in preparing for and
             representing him at trial;
             3. That even if the defendant intends to plead guilty, counsel
             may be of substantial assistance in developing and presenting
             information which could affect the sentence or other
             disposition;
             4. That if the defendant is found to be financially unable to
             retain private counsel, the Public Defender or the court
             would, if the defendant wishes, provide counsel to represent
             him.

Rule 723c (1978).

                                           9
              prosecution has an independent constitutional right to have
              the effective assistance of counsel and to reject that assistance
              and defend himself. The right to the effective assistance of
              counsel was recognized in Powell v. Alabama, 287 U.S. 45,
              71, 53 S. Ct. 55, 65, 77 L. Ed. 158, 171–72 (1932). See also
              Gideon v. Wainwright, 372 U.S. 335, 83 S. Ct. 792, 9 L. Ed. 2d
799 (1963). The right to reject that assistance and defend
              one’s self was enunciated in Faretta v. California, 422 U.S.
806, 807, 95 S. Ct. 2525, 2527, 45 L. Ed. 2d 562, 566 (1975).

                    This Court adopted Rule 4-215, “Waiver of Counsel,”
              (formerly Rule 723c) to implement these constitutional
              guarantees. . . .

                                             ***

                     In Snead, supra, we also recognized that the provisions
              of Rule 4-215 are mandatory. 286 Md. at 130, 406 A.2d 98.

We also acknowledged the pivotal role that the defendant’s explanation of his reasons for

discharging counsel played in the trial court’s choice of options, to give “practical effect”

to the defendant’s constitutional choices:

                      The State finds it significant that because Williams
              never expressed a desire to waive counsel and represent
              himself, his constitutionally protected rights were not
              invoked. Therefore, the State maintains, the trial court’s
              failure to permit Williams to explain his reasons for
              requesting that his attorney be replaced was no more than a
              “technical” violation. The Court of Special Appeals relied on
              the same rationale. Williams [v. State], 77 Md. App. [689,]
              693, 696, 551 A.2d [905,] 907, 908 [(1989)]. What the State
              fails to recognize, however, is that this requirement is an
              indispensable part of subsection (e) in that it essentially leads
              the trial judge into the various options set forth therein.
              Where the trial judge finds a defendant’s reasons to be
              meritorious, he must grant the request and, if necessary, give
              the defendant an opportunity to retain new counsel. When a
              defendant makes an unmeritorious request to discharge
              counsel, the trial judge may proceed in one of three ways: (1)
              deny the request and, if the defendant rejects the right to

                                              10
             represent himself and instead elects to keep the attorney he
             has, continue the proceedings; (2) permit the discharge in
             accordance with the Rule, but require counsel to remain
             available on a standby basis; (3) grant the request in
             accordance with the Rule and relieve counsel of any further
             obligation. Fowlkes v. State, 311 Md. 586, 604–05, 536 A.2d
1149, 1158–59 (1988). It should be obvious, then, that
             subsection (e) gives practical effect to the Defendant’s
             constitutional choices. It requires the defendant to decide if
             he will continue with present counsel or proceed pro se.
             Allowing a defendant to specify the reasons for his request is
             an integral part of the Rule and cannot be dismissed as
             insignificant.

Williams I, 321 Md. at 272-73, 582 A.2d at 806.

      Rule 4-215(e), however, does not give definition to what constitutes a “request” to

discharge counsel, thereby requiring the colloquy to secure the defendant’s reasons, and

the Rule’s history “contains no commentary on the meaning of the phrase ‘requests

permission to discharge an attorney.’” See State v. Campbell, 385 Md. 616, 628 n.4, 870
A.2d 217, 224 n.4 (2005) (emphasis in original). We have established, nevertheless, that

a request to discharge counsel is “any statement from which a court could conclude

reasonably that the defendant may be inclined to discharge counsel.” Williams v. State,

435 Md. 474, 486-87, 79 A.3d 931, 938 (2013) (“Williams II”), citing Taylor, 431 Md. at

634, 66 A.3d at 710; State v. Hardy, 415 Md. 612, 623, 4 A.3d 908, 914 (2010); State v.

Davis, 415 Md. 22, 31, 997 A.2d 780, 785 (2010); Leonard, 302 Md. at 124, 486 A.2d at

169. A request to discharge counsel “need not be explicit”, Williams II, 435 Md. at 486,

79 A.3d at 938, citing Hardy, 415 Md. at 623, 4 A.3d at 914, nor must a defendant “‘state

his position or express his desire to discharge his attorney in a specified manner’ to



                                           11
trigger the rigors of the Rule.” Williams II, 435 Md. at 486, 79 A.3d at 938, quoting

Davis, 415 Md. at 32, 997 A.2d at 786.

      We have determined, however, that a Rule 4-215(e) colloquy had not been

triggered in Taylor, while the Court of Special Appeals did likewise in Henry, 184 Md.

App. at 169, 964 A.2d at 691. In Taylor, 431 Md. at 623-24, 66 A.3d at 703-04, on the

eve of trial, Taylor’s public defender appeared before a number of judges with a private

attorney, who had represented Taylor in the past, to present a postponement request in

which there was embedded a conditional assertion that the private attorney would

represent Taylor, but would only enter his appearance “if the court will grant a one-week

continuance.” We did not find the collective statements during the various proceedings

to be sufficient to trigger a Rule 4-215(e) colloquy, especially because the private

attorney voiced that that he would represent Taylor only were a continuance to be

granted.

      In Henry, 184 Md. App. at 169-70, 964 A.2d at 691-92, our intermediate appellate

court determined that Rule 4-215(e) had not been implicated when, prior to the start of

trial, Henry’s public defender appeared before a judge and requested a continuance to

allow private counsel to enter the case, based upon representations made by the

defendant’s mother:

             Court’s indulgence, Your Honor. I have one other matter just
             brought to my attention by Mr. Henry’s mom, who’s sitting in
             the courtroom. She just informs me she’s been in contact with
             Doug Wood with reference to representing Mr. Henry in this
             case, and she spoke with his office on Friday. Apparently he
             was supposed to contact me on Friday. I did not get a
             message from him. She spoke with his office again this

                                           12
              morning. They’re requesting that I request that this matter be
              continued to allow him to introduce—to enter this case so he
              can represent Mr. Henry.

Neither defense counsel nor Henry, however, said anything to indicate Henry himself

wanted to discharge his attorney.

       At the opposite juncture, circumstances which required a Rule 4-215(e) colloquy

include those in Williams II and Davis. In Williams II, 435 Md. at 479, 79 A.3d at 934,

Williams had sent a letter to the court, which had been filed in the court jacket, stating:

              My name is Melvin Williams JR Im writing to request New
              representation From the Public defender’s office. Pending me
              being able to afford an attorney. MR John Janowich has truly
              No interest on my behalf in trying to help me on my case. I
              truly feel Im being mis-represented. May U please remove
              him from my case. I’ll truly be appreciated.

The court did not respond, and Williams, thereafter, appeared in court on five occasions,

but did not reiterate his written request to remove his attorney. While the Court of

Special Appeals concluded that Williams’s subsequent appearances without reiterating

his request eviscerated the thrust of his writing, we disagreed.         We explained that

Williams’s letter “clearly, solely, and unequivocally” stated that he intended to discharge

his counsel, implicating Rule 4-215(e). Id. at 489, 79 A.3d at 940.

       In Davis, 415 Md. at 27, 997 A.2d at 782, on the morning of trial, Davis’s counsel

appeared before the administrative judge and informed him about an earlier conversation

the attorney had had with Davis:

              Your honor, Mr. Davis is being brought up now. I spent a fair
              amount of time talking to Mr. Davis. I told him what the
              guidelines are, which was six (inaudible) twelve. I indicated
              to him what my evaluation were [sic] of the facts of this case.

                                             13
              He told me he didn’t like my evaluation. Wanted a jury trial
              and new counsel. I told him it was very unlikely that the
              Court was going to award him another attorney in this case.

(footnote omitted) (alterations in original). We concluded that the attorney’s statement

was sufficient to trigger the colloquy under Rule 4-215(e) in order to ascertain Davis’s

reasons for wanting to discharge his attorney or “at least” in order to determine whether

Davis still harbored an intent to discharge. In talismanic phrasing for the present case,

Judge Sally Adkins, writing for this Court, stated that any ambiguity in the statement

easily could have been addressed by the judge:

              Even if the court was conflicted as to whether Davis was truly
              dissatisfied with present counsel or merely wanted a
              continuance, it could have easily eliminated its uncertainty by
              questioning Davis himself about the reasons for his attorney’s
              statement.

Id. at 35, 997 A.2d at 787.

       In the present case, the statements made by Gambrill’s attorney, “Your Honor, on

behalf of Mr. Gambrill, I’d request a postponement. He indicates he would like to hire

private counsel in this matter”, have been determined by our intermediate appellate court

to embody only a request for a continuance, but we disagree. 8        Although Gambrill’s

request to hire a new attorney was coupled with a request for a postponement and may

not have been a paradigm of clarity, its inherent ambiguity did not relieve the judge of his

8
   Consideration of Gambrill’s public defender’s earlier statement that, “if we can’t work
his case out and he wants a postponement to hire Jerry Tarud” lessens the ambiguity and
clears up somewhat that Gambrill wanted to discharge his counsel. While the conditional
nature of this earlier statement may not, in and of itself, necessarily have mandated a
Rule 4-215(e) colloquy, see Taylor, 431 Md. at 638, 66 A.3d at 712, it certainly lessened
the lack of clarity as to whether Gambrill actually wanted to discharge counsel.

                                            14
obligation to comply with Rule 4-215(e); its ambiguity mandated judicial inquiry

followed by a determination. To hold otherwise would be to thwart the very purpose of

Rule 4-215(e), which is to give practical effect to Gambrill’s constitutional options. In

the absence of inquiry of Gambrill, his reasons for requesting a discharge of counsel were

not elucidated so that the judge could not give practical effect to Gambrill’s constitutional

choices.

       Our discussion in Snead, 286 Md. at 127, 406 A.2d at 101, supports mandating a

Rule 4-215(e) colloquy when an ambiguous request to discharge counsel is presented. In

Snead, we confronted the following exchange, which took place on the day of Snead’s

trial and after Snead informed the judge that he did not want to be represented by his

assigned public defender:

              THE DEFENDANT: He told me every time he come to see
              me, he tell me I am guilty before I come in the courtroom.
              Why should I have a man — he feels that way, before I come
              into the courtroom.

              THE COURT: Make your mind up Mr. Groton is going to
              represent you.

              THE DEFENDANT: I can’t get time for my people to get me
              no attorney?

              THE COURT: No, sir.

              THE DEFENDANT: I don’t want no attorney then.

Id. at 126, 406 A.2d at 100. In determining the judge erred in not ascertaining whether

Snead truly wanted to represent himself, we applied the dictates of former Rule 723c,

which provided that when “a defendant indicates a desire or inclination to waive counsel”


                                             15
a judge must engage the defendant in a waiver inquiry. Id. at 130, 406 A.2d at 102.

Although the Court of Special Appeals had relied on the ambiguity of Snead’s statements

to obviate the waiver inquiry, we disagreed and opined: “As we see it, such a declaration

serves to alert the trial judge that further inquiry may be necessary. Therefore, any

statement by the defendant from which the court could reasonably conclude that the

defendant desired self-representation would be sufficient.” Id. at 127, 406 A.2d at 101.

Lack of clarity, then, triggered the necessity of an inquiry in Snead, as it must in the

present case.

       The State also urges that Rule 4-215(e) was not implicated in the present case,

because Gambrill had not hired or made arrangements to hire private counsel, citing

Taylor for the proposition that a Rule 4-215(e) inquiry was not implicated, even though

apparently the private attorney had been retained. In Taylor, however, there was no

discussion regarding the effect of remuneration or the lack thereof, because we have

never required that payment to an attorney be made or that a fee agreement be reached in

order to evoke a Rule 4-215(e) colloquy. Whether Gambrill made financial arrangements

with private counsel is not the determinative inquiry as to whether a Rule 4-215(e)

colloquy was required, but rather only if Gambrill made statements from which the judge

could have reasonably concluded that Gambrill wanted to discharge counsel.

       Gambrill’s request, perhaps ambiguous, was a statement from which the trial

judge could have reasonably concluded that Gambrill wanted to discharge his public

defender, triggering the inquiry and determination by the court under Rule 4-215(e).



                                           16
When an ambiguous statement by a defendant or his or her counsel is made under Rule 4-

215(e), the fulcrum tips to the side of requiring a colloquy with the defendant.

                                          JUDGMENT OF THE COURT OF
                                          SPECIAL APPEALS REVERSED. CASE
                                          REMANDED TO THAT COURT WITH
                                          DIRECTIONS TO REMAND TO THE
                                          CIRCUIT COURT FOR BALTIMORE
                                          CITY FOR A NEW TRIAL. MAYOR AND
                                          CITY COUNCIL OF BALTIMORE TO
                                          PAY THE COSTS IN THIS COURT AND
                                          THE COURT OF SPECIAL APPEALS.




                                            17
Argued: January 13, 2014
Circuit Court for Baltimore City
No. 811221016
                                      IN THE COURT OF APPEALS

                                            OF MARYLAND

                                                   No. 42

                                          September Term, 2013


                                          MICHAEL GAMBRILL

                                                     v.

                                         STATE OF MARYLAND




                                   Barbera, C.J.
                                   Harrell
                                   Battaglia
                                   Greene
                                   Adkins
                                   McDonald
                                   Watts,


                                                    JJ.


                                    Concurring Opinion by Greene, J.


                                   Filed: February 27, 2014
Greene, J., concurring.

       I agree with the Court’s conclusion that Petitioner’s request for a postponement and

to “hire private counsel in this matter” was sufficient to trigger the trial judge’s duty to

engage in a Md. Rule 4-215(e) colloquy. I do not agree that the request was ambiguous.

Defense counsel, on behalf of his client, stated to the trial judge: “Your Honor, on behalf of

Mr. Gambrill, I’d request a postponement. He indicates that he would like to hire private

counsel in the matter.” The Majority concludes that this request, although “not a paradigm

of clarity,” nonetheless mandated judicial inquiry pursuant to Rule 4-215(e). I submit,

however, that there is nothing “inherently ambigu[ous]” about Gambrill’s request. Maj. slip

op. at 14. As the Majority points out, “a request to discharge counsel is ‘any statement from

which a court could conclude reasonably that the defendant may be inclined to discharge

counsel.” Maj. slip op. at 11, citing Williams v. State, 435 Md. 474, 486-87, 79 A.3d 931,

939 (2013). In the present case, defense counsel’s indication that the defendant “would like

to hire private counsel” could refer to nothing other than his desire to discharge the assistant

public defender and hire private counsel. This interpretation is not only reasonable, it is

unavoidable.

       The circumstances of this case are analogous to the situation in the Court of Special

Appeals’s case Hill v. State, 35 Md. App. 98, 369 A.2d 98 (1977). In Hill, defense counsel

informed the trial judge:

       Defendant indicated to me further for the first time yesterday evening that one
       time [last year] he had been at Clifton T. Perkins for seven months for some
       type of evaluation. He indicated he wishes me to interpose a plea of . . . not
       guilty by reason of insanity at the time of the alleged commission of the
       offense and is not competent to stand trial at this time.
35 Md. App. at 99, 369 A.2d at 99 (emphasis omitted). The intermediate appellate court in

Hill concluded that “[t]he language used by trial counsel unequivocally directed the attention

of the trial court to the dual issues (a) of insanity . . . and (b) of the competency of the

accused to stand trial.” 35 Md. App. at 104, 369 A.2d at 101. Notwithstanding the fact that

the dual issues in Hill (a desire to plea not guilty by reason of insanity and a request for a

competency determination) are different than the dual issues here (a request for

postponement and a request to discharge counsel), Gambrill likewise unequivocally alerted

the trial judge to the dual issues of his request with sufficient clarity.




                                                2